Name: Council Regulation (EEC) No 3044/82 of 15 November 1982 prolonging the provisional anti-dumping duty on certain chemical fertilizers originating in the United States of America
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 322/4 Official Journal of the European Communities 18 . 11 . 82 COUNCIL REGULATION (EEC) No 3044/82 of 15 November 1982 prolonging the provisional anti -dumping duty on certain chemical fertilizers originating in the United States of America THE COUNCIL OF THE EUROPEAN COMMUNITIES, two months ; whereas these exporters, who represented a significant percentage of the trade concerned, did not object, HAS ADOPTED THIS REGULATION : Article 1 The provisional anti-dumping duties on certain chemical fertilizers originating in the United States of America and exported by Allied Corporation, Trans ­ continental Fertilizer Company and Kaiser Alumi ­ nium Domestic and International Sales Corporation, imposed by Regulation (EEC) No 1976/82, are hereby extended for a period not exceeding two months. Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3017/79 of 20 December 1979 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), as amended by Regulation (EEC) No 1 580/82 (2), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas, by its Regulation (EEC) No 1976/82 (3), as amended by Regulation (EEC) No 2302/82 (4), the Commission imposed provisional anti-dumping duties on certain chemical fertilizers originating in the United States of America and exported by Allied Corporation, Transcontinental Fertilizer Company and Kaiser Aluminium Domestic and International Sales Corporation ; Whereas the examination of the facts is not yet complete ; whereas the Commission notified the exporters known to be concerned of its intention to prolong the provisional duty for a further period of Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Without prejudice to Article 1 1 of Regulation (EEC) No 3017/79 and to any other decision taken by the Council , it shall apply until the entry into force of an Act of the Council adopting definitive measures or, at the latest, until the expiry of a period of two months beginning on 22 November 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1982. For the Council The President N. A. KOFOED (') OJ No L 339 , 31 . 12 . 1979, p . 1 . (2) OJ No L 178 , 22. 6 . 1982, p . 9 . 0 OJ No L 214, 22 . 7 . 1982, p . 7 . (4) OJ No L 246, 21 . 8 . 1982, p . 5 .